Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 1 of 18 Page ID #:4682



    1   EDWARD C. DUCKERS (SB #242113)
        ed. duckers@stoel. com
    2   MICHAEL^. BROWN (SB #179222)
        micahel.brown@stoel.com
    3   JONATHAN yWMILES (SB #268034)
        ionathan.miles(Sstoel. com
    4   STOEL RIVETER
        Three Embarcadero Center, Suite 1120
    5   San Francisco, CA 94111
        Telephone: (415)617-8900
    6   Facsimile: (415)617-8907
        DAN WOODS (SB #78638)
    7   d.woods@musickpeeler.com
        ADAM M. WEG (SB #269320)
    8   a.wee@musickpeeler.com
        MUMCK, PEELER & GARRETT LLP
    9   624 South Grand Avenue, Suite 2000
        Los Angeles, CA 90017-3383
   10   Telephone: (213) 629-7600
        Facsimile: (213)624-1376
   11   Attorneys for Defendants
        JESS SMITH & SONS COTTON, LLC and
   12   J.G. BOSWELL COMPANY
   13
                                  UNITED STATES DISTRICT COURT
   14
                                CENTRAL DISTRICT OF CALIFORNIA
   15
                                           WESTERN DIVISION
   16
   17   TRADELINE ENTERPRISES PVT.                      Case No. 2:15-cv-08048-JAK (RAOx)
        LTD,
   18                                                   DEFENDANTS JESS SMITH &
                           Plaintiff,                   SONS COTTON, EEC’S AND J. G.
   19                                                   BOSWEEE COMPANY’S JOINT
                     V.                                 OPPOSITION TO MOTION TO
   20                                                   WITHDRAW AS PEAINTIFF’S
        JESS SMITH & SONS COTTON,                       COUNSEE
   21   LLC; and J.G. BOSWELL
        COMPANY,                                        Hearine:
   22                                                   Date:       September 30, 2019
                           Defendants.                  Time:       9:30 a.m.
   23                                                   Dept:       lOB
                                                        Judge:      John A. Kronstadt
   24
   25
   26
   27
   28
               -_
         1177280.1
                                                                     Case No. 2:15-CV-08048-JAK (RAOx)
               DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOlN'i'
                       OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 2 of 18 Page ID #:4683



    1                                             TABLE OF CONTENTS
    2                                                                                                               Page(s)
    3
        I.        INTRODUCTION                                                                                            1
    4
        IT        BACKGROUND........................................................................................      1
    5
        III.      JESS SMITH AND BOSWELL WILL BE PREJUDICED IF THE COURT
    6
                  GRANTS THE MOTION...........................................................................            6
    7
        IV.       THERE IS NOT GOOD CAUSE TO GRANT THE MOTION....................                                         8
    8
             A.      There Is No Conflict Between Tradeline And The Funder............................. 8
    9
             B.      Counsel For Tradeline’s Recent Inability To Collect Fees And Expenses Does
   10
                     Not Constitute Good Cause To Withdraw................................................               10
   11
             C.      Termination Under The Retention Agreement Does Not Constitute Good
   12
                     Cause To Withdraw................................................................................   12
   13
             D.      Tradeline’s Consent To The Withdrawal Does Not Constitute Good Cause... 12
   14
        V.        CONCLUSION                                                                                             13
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         1177280.1                                                   1                   Case No. 2:15-cv-08048-JAK (RAOx)
                  DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                          OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 3 of 18 Page ID #:4684



    1                                             TABLE OF AUTHORITIES
    2                                                                                                             Page(s)
    3
        Cases
    4
        Arch Ins. Co. v. Allegiant Prof. Bus. Servs.,
    5      No. CV 11-1675 CAS, 2012 WL 1745585 (C.D. Cal. May 16,
    6      2012)...............................................................................................        12

    7   Lempertv. Superior Court (Campbell),
          112 Cal.App.4th 1161 (2003).......................................................                       11, 12
    8
    9   Pension Plan v. Yubacon Inc.,
          No. C-12-0473 DMR, 2014 WL 1101659 (N.D. Cal. Mar. 18,
   10                                                                                                                  12
           2014)...............................................................................................
   11
        Other Authorities
   12
        Cal. Prof. Conduct, Rule 1.16(b)(5)....                                                                        10
   13
   14   Cal. Rules of Court, Rule 3.1362(d)(2)                                                                          8

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         1177280.1                                                    Case No. 2:15-CV-08048-JAK (RAOx)
                                                                           11
                DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWKLL COMPANY’S JOINT
                        OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 4 of 18 Page ID #:4685



    1   I.           INTRODUCTION
    2                Quinn Emanuel attempts to portray its motion to withdraw as counsel for
    3   Tradeline as a brief, easy routine motion. But it is far from that.
    4                Defendants Jess Smith & Sons Cotton LLC (“Jess Smith”) and J.G. Boswell
    5   Company (“Boswell”) compelled Tradeline’s underlying antitrust claims in this
    6   action to arbitration, and then obtained a complete defense verdict once there. The
    7   arbitration tribunal ordered Tradeline to pay almost $9 million in fees and costs,
    8   including almost $6 million to Defendants. Tradeline has not paid a single cent of
    9   that award.
   10                Because Tradeline failed to satisfy the judgment. Defendants brought a
   11   motion to add the litigation funder who funded Tradeline’s meritless action to the
   12   judgment based on the argument that (1) Tradeline and its counsel had committed
   13   fraud on the Tribunal during the arbitration, and (2) the litigation funder controlled
   14   the litigation. In response, the Court authorized Defendants to engage in post­
   15   judgment discovery to determine, at the very least, the identity of Tradeline’s
   16   funder.         Defendants served that discovery on Quinn Emanuel as Tradeline’s
   17   counsel, and Quinn Emanuel responded with objections only which have
   18   completely prevented Defendants from determining the funder’s identity.
   19                This motion appears to be a further effort by Tradeline and its funder to avoid
   20   having to produce Tradeline documents in Quinn Emanuel’s possession, custody,
   21   and control in post-judgment discovery authorized by this Court regarding the
   22   litigation funding of Tradeline’s baseless antitrust conspiracy case. As shown
   23   below, none of Quinn Emanuel’s four stated reasons for withdrawal constitute
   24   required good cause. In short, this motion is just the latest effort to frustrate
   25   Defendants’ efforts to enforce their judgment. It should be denied.
   26   II.          BACKGROUND
   27                Quinn Emanuel’s motion does not discuss the significant factual and
   28   procedural background since this Court entered judgment against Tradeline and in

         1177280.1                                       1           Case No. 2:15-cv-08048-JAK (RAOx)
               DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOIN 1
                       OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 5 of 18 Page ID #:4686



    1   favor of Jess Smith and Boswell. The Court should consider this extensive
    2   background when ruling on Quinn Emanuel’s instant motion.
    3            During the underlying international arbitration, after Tradeline stated that it
    4   had no assets, Jess Smith and Boswell, believing that Tradeline’s antitrust
    5   conspiracy claim lacked any possible shred of merit, applied for an order requiring
    6   Tradeline to post security for their costs. On November 10, 2017, in response to
    7   Jess Smith’s and Boswell’s application. Tradeline’s counsel represented that
    8    pursuant to the funding agreement between Tradeline and its funder, the funder is
    9   obliged to reimburse Tradeline for any award of reasonable costs that Tradeline is
   10   obliged to pay in these proceedings.” The tribunal denied the motion for security
   11   based on this material representation. Woods Deck,            2-3.
   12                On April 10, 2018, the tribunal issued a unanimous final award in favor of
   13   Jess Smith and Boswell, finding that Tradeline failed to establish its antitrust claims
   14   against them. The tribunal also awarded them attorneys’ fees and costs, finding:
        (( Tradeline’s     advisors and flinders must also have appreciated the tenuous nature of
   15
   16   the asserted claims” and “anything other than an order for Tradeline to bear the
   17   unwarranted costs it imposed on Respondents would be tantamount to an invitation
   18   to bring high value, potentially meritless claims, in the hope of achieving an in
   19   terrorem settlement.” As a result, the tribunal awarded Jess Smith and Boswell
   20   $3,525,000 and $2,219,000, respectively, plus compound interest on those amounts
   21   at the rate of 6% every six months. On August 2, 2018, over Tradeline’s objection,
   22   the Court confirmed the arbitration award and entered judgment in favor of Jess
   23    Smith and Boswell in the amounts ordered by the tribunal. Dkt. 87; Woods Deck,
   24        4-5 .
   25                To attempt to enforce this Court’s judgment, on December 19, 2018, Jess
   26    Smith and Boswell jointly filed a motion to amend the judgment to add Arrowhead
   27    Capital, whom they understood to be Tradeline’s litigation funder, as a judgment
   28    debtor. Dkt. 96. Tradeline filed an opposition on February 7, 2019. The opposition

         1177280.1                                      2            Case No. 2:15-cv-08048-JAK (RAOx)
               DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                       OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 6 of 18 Page ID #:4687



    1   papers included a declaration from Mark Jacobs, who declared that Arrowhead
    2   Capital did not have any connection to the litigation but his declaration and the
    3   opposition did not identify the funder. Dkt. 102. Tradeline also argued that the
    4   Court should defer ruling on the motion to amend the judgment until the conclusion
    5   of its appeal of the judgment. Dkt. 102 atp 5, 12; Woods Deck, ^ 6. Jess Smith
    6   and Boswell filed a joint reply on February 21, 2019. Dkt. 102.
    7                This Court heard oral argument on the motion on April 1, 2019. During the
    8   hearing, counsel for Tradeline stated that Quinn Emanuel represented “the funder
    9   and the plaintiff for purposes of this motion.” April 1, 2019 Transcript, 5:14-24. In
   10   response, counsel for Jess Smith stated that it was difficult to understand “how
   11   Tradeline has any interest in opposing this motion. Id. at 14:15-21; Woods Deck,
                                                                   59




   12   117.
   13                On April 2, 2019, the Court ordered the parties to file a joint report regarding
   14   any informal procedures that could streamline the issues presented by the motion,
   15   including post-judgment discovery. Specifically, the Court ordered the parties to
   16   state, among other things, “whether the identity of the person(s) or entit(ies) that
   17   funded Plaintiffs litigation of this matter will be disclosed... .” Dkt. 106; Woods
   18   Deck, If 8.
   19                On April 3, 2019, counsel for Tradeline sent an email to counsel for Jess
   20   Smith stating that Tradeline’s funder was willing to provide the two funding
   21   agreements with Tradeline, with the financial terms of the agreements redacted, on
   22   condition that the parties executed a non-disclosure agreement. Woods Deck, If 9.
   23   Counsel for Jess Smith responded via email later on April 3, 2019, inviting the
   24   funder’s draft of the proposed non-disclosure agreement and the production of the
   25   two funding agreements. Woods Deck, If 10.
   26                Counsel proceeded with a meet-and-confer conference call the following day.
   27   After some disagreement, the parties filed their joint report on April 8 informing the
   28    Court of the developments. Dkt. 110; Woods Deck, Iflf 11-13.

         1177280,1                                       3           Case No. 2:15-cv-08048-JAK (RAOx)
               DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                       OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 7 of 18 Page ID #:4688



    1            On April 15, 2019, the Court issued a minute order on the joint motion to
    2   amend the judgment, deferring to add Tradeline’s funder to the judgment and
    3   granting the request for post-judgment discovery. Dkt. 111. The Court’s order
    4   specifically authorized Jess Smith and Boswell to conduct post-judgment discovery.
    5   Dkt. 111 at 5-6. In doing so, the Court reasoned that “[wjithout more detailed
    6   information presented in the context of a request to add a specific funder, a
    7   determination cannot be made regarding whether the circumstances present in this
    8   action justify amended the judgment.” Dkt. Ill at 6. The Court then held that Jess
    9   Smith and Boswell could renew their motion “if appropriate, on the basis of
   10   relevant information obtained through appropriate discovery.” Dkt. Ill at 6.
   11                On April 23, 2019, counsel for Tradeline foi-warded a draft non-disclosure
   12   agreement to facilitate the production of Tradeline’s funding agreements. The draft
   13   agreement did not comport with this Magistrate Judge Oliver’s model protective
   14   order and was the type of non-disclosure agreement typically used in corporate
   15   transactions. Woods Deck, ^ 14. On April 25, 2019, Jess Smith and Boswell
   16   jointly served 11 post-judgment requests for production of documents to Tradeline.
   17   Woods Deck,            15.
   18                On April 30, 2019, counsel for Jess Smith and Boswell provided their joint
   19   comments to the draft non-disclosure agreement, recommending incorporating the
   20   applicable provisions from Magistrate Judge Oliver’s model protective order, which
   21   the Court’s standing order directs the parties to use. Jess Smith and Boswell also
   22   provided a comparison between their suggested changes to the draft non-disclosure
   23    agreement and the applicable provisions from Magistrate Judge Oliver’s model
   24    protective order. Woods Deck, T| 16.
   25                On May 15, 2019, counsel for Jess Smith and Boswell followed up on their
   26    comments to the draft non-disclosure agreement. Counsel for Tradeline responded
   27    the same day, stating that the funder no longer intended to voluntarily produce the
   28

         1177280.1                                      4            Case No. 2:15-cv-08048-JAK (RAOx)
               DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOIN i'
                       OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 8 of 18 Page ID #:4689



    1   funding agreements, ostensibly because Jess Smith and Boswell had served formal
    2   document requests. Woods Decl., Tf 17.
    3               Tradeline then served objection-only responses to the requests for production
    4   on May 31, 2019. Counsel for Jess Smith and Boswell sent a meet-and-confer
    5   letter to counsel for Tradeline on June 7, explaining why each of the objections
    6   were improper and demanding that Tradeline provide substantive responses and
    7   responsive documents. Counsel for the parties held a telephonic meet-and-confer
    8   on June 17 to discuss these issues further. Woods Decl., TfTf 18-19.
    9               On July 2, 2019, the Ninth Circuit unanimously affirmed the judgment
   10   entered by this Court. Dkt. 112. The Ninth Circuit’s affirmance came less than a
   11   month following the oral argument and required only a two-page Memorandum
   12   Opinion. Woods Decl., ^ 20. In other words, the Ninth Circuit gave short shrift to
   13   Tradeline’s appellate arguments.
   14               Tradeline served amended objections and responses to the requests for
   15   production on July 8 and a privilege log on July 11. The amended responses
   16   included a substantive response to only 1 out of the 11 requests, stating Tradeline
   17   did not have any responsive documents, and maintained objection-only responses to
   18   the other 10 requests, including the request asking for the funding agreements.
   19   Woods Deck, T| 21.
   20               The parties executed and Magistrate Judge Oliver entered a stipulated
   21   protective order on July 15. Dkt. 114; Woods Deck,           22.
   22               On July 25, counsel for Jess Smith and Boswell sent a joint follow up meet-
   23   and-confer letter to counsel for Tradeline.       Woods Deck, Tf 23.
   24               Because Tradeline had not produced any documents and had maintained that
   25   it would not do so, the parties were at an impasse. On August 5, counsel for the
   26   parties scheduled an informal discovery conference with Magistrate Judge Oliver
   27   for August 23. Woods Deck, ^ 24.
   28

        1177280.1                                  5                Case No. 2:15-cv-08048-JAK (RAOx)
              DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT         ~
                      OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 9 of 18 Page ID #:4690



    1                On August 12, counsel for Tradeline wrote an email stating that his firm no
    2   longer represented Tradeline’s litigation funder in these post-judgment proceedings.
    3   This was the first time Quinn Emanuel had so notified counsel for Jess Smith and
    4   Boswell of this position. Woods DecL,           25.
    5                On August 21, two days before the informal discovery with Magistrate Judge
    6   Oliver, counsel for Tradeline wrote an email stating that his firm’s “representation
    7   of Tradeline is also not ongoing” pursuant to the terms of their retention agreement.
    8   This was the first time Quinn Emanuel had informed Jess Smith and Boswell of this
    9   development. Immediately after receiving that email, counsel for Boswell wrote a
   10   response explaining that counsel for Tradeline remains as the attorneys of record
   11   unless and until Tradeline substitutes new counsel or this Court approves a
   12   withdrawal. Woods DecL,              26-27.
   13                Counsel for the parties proceeded with the informal discovery conference on
   14   August 23. At the outset. Magistrate Judge Oliver explained that she was inclined
   15   to continue the conference to allow counsel for Tradeline to file a motion to
   16   withdraw. Counsel for Jess Smith and Boswell responded that the threatened
   17   motion to withdraw was just the latest attempt by Tradeline, with the assistance of
   18   its counsel, to prevent enforcement of this Court’s judgment and the post-judgment
   19   discovery already authorized by this Court. Woods Dec!.,             28-31. Ultimately,
   20   Magistrate Judge Oliver continued the conference until after Quinn Emanuel filed
   21   and the Court addressed this withdrawal motion by Tradeline’s counsel. Dkt. 117.
   22                As of the date of this opposition, the amount of the judgment with interest
   23   now amounts to approximately $3,739,672 owed to Jess Smith and $2,354,137
   24   owed to Boswell. Dkt. 77 at 4-5; Woods Deck, ^ 4.
   25   HI.          JESS SMITH AND BOSWELL WILL BE PREJUDICED IF THE
                     COURT GRAN I S IHE MOTIDN
   26
                     As Jess Smith and Boswell showed in their motion to amend the judgment,
   27
        this Court has the power and authority to amend its judgment to add judgment
   28

         1177280.1                                      6            Case No. 2:15-cv-08048-JAK (RAOx)
               DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                       OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 10 of 18 Page ID
                                 #:4691


 1    debtors if a non-party controlled the underlying litigation or committed a fraud on
 2    the Court to limit the number of debtors named in the judgment. Dkt. 96-1 at
 3    16:20-23 citing In re Levander 180 F.3d 1114, 1120-21 (9th Cir. 1999).
 4             The motion represents only the latest fraud on the Court dating back to
 5    counsel for Tradeline’s representation to the tribunal during the international
 6    arbitration proceedings. The conduct of Tradeline, aided by its counsel, along with
 7    its funder has been strategically designed to obfuscate the identity of the funder and
 8    the facts regarding the funder’s role in this case, all to prevent Jess Smith and
 9    Boswell from adding the funder as a responsible judgment debtor. Since this Court
10    entered judgment in favor of Jess Smith and Boswell, Tradeline’s counsel has made
11    every effort to prevent them from conducting post-judgment discovery to add the
12    funder to the judgment and test the representation in November 2017 that “the
13    funder is obliged to reimburse Tradeline for any award of reasonable costs” against
 14   it.” These repeated acts constitute a concerted effort to keep Tradeline as the sole,
 15   insolvent judgment debtor available to Jess Smith and Boswell.
 16                Without limitation, and as more fully set forth above, in the Court’s record,
 17   and in Mr. Woods’ supporting declaration, the acts by Tradeline’s counsel include:
 18   (1) representing both Tradeline and the funder for purposes of opposing the motion
 19   to amend the judgment but now claiming a conflict between those parties; (2)
20    agreeing to informally produce the funding agreements and then reneging on that
 21   agreement; (3) refusing to identify the funder; (4) providing objection-only
 22   responses to 10 out of 11 of the joint requests for production, including the requests
 23   for the funding agreements and for the communications between Tradeline and the
 24   funder about control of the case; and (5) delaying the informal discovery
 25   conference by informing Magistrate Judge Oliver that their representation of
 26   Tradeline has terminated and that they intend to withdraw as counsel two days
 27   before Judge Oliver could rule on Tradeline’s objection-only responses and refusal
 28   to produce responsive documents. These are only the most glaring examples.

       1177280.1                                  7                Case No. 2:15-cv-08048-JAK (RAOx)
             DEFENDANTS JESS SMITH & SONS COTTUN, LLC’S AND J. G. BOSWbLL COMPANY’S JOIN 1
                     OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 11 of 18 Page ID
                                 #:4692


 1                Because Tradeline and its counsel have repeatedly refused to produce any
 2    documents, Jess Smith and Boswell have been unable to pursue further their motion
 3    to add the litigation funder as a judgment debtor. Because Tradeline and its counsel
 4    have stated that Arrowhead Capital, LLC is not the funder while also refusing to
 5    identify the true funder, Jess Smith and Boswell have been and continue to be
 6    unable to serve a subpoena for the production of documents to the funder.
 7    Tradeline itself is an insolvent company based in Chermai, India.
 8                Quinn Emanuel has the requested documents, including the critical funding
 9    agreements. As a result. Tradeline is in possession, custody, and control of these
10    documents. If the Court grants the motion now, Quinn Emanuel will be able to
11    continue to refuse to produce the requested documents in its possession and Jess
12    Smith and Boswell will be unable to identify the funder, obtain the funding
13    agreements, and the conduct the remainder of the post-judgment discovery that this
14    Court authorized.
15    IV.         THERE IS NOT GOOD CAUSE TO GRANT THE MOTION
 16               None of the four reasons set forth in the motion demonstrate good cause to
 17   grant it. 1
 18               A.    There Is No Conflict Between Tradeline And The Funder
 19               There is no conflict between Tradeline and its hander and, even if there was,
20    it does not support a good cause showing for a withdrawal because the alleged
21    conflict has existed for nine months at a minimum.
22                Tradeline’s counsel argues that, since the Ninth Circuit affirmed the
23    judgment, an actual conflict of interest has arisen because Tradeline would benefit
24    if the funder became a judgment debtor. Tradeline cites no authority to support the
 25   argument that these facts constitute an actual conflict so as to justify the withdrawal
 26
 27   1
       Tradeline’s counsel also did not show that the moving papers were served on
 28   Tradeline as required by law. Cal. Rules of Court, Rule 3.1362(d)(2)
      1177280,1                                  8                Case No. 2:15-cv-08048-JAK (RAOx)
            DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOIN T
                    OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 12 of 18 Page ID
                                 #:4693


 1    sought and the stated facts do not provide good cause for the requested withdrawal.
 2    Quinn Emanuel did not raise this issue until six weeks after the Ninth Circuit
 3    decision and did so only two days before the informal discovery conference with
 4    Magistrate Judge Oliver.
 5                 On August 12, Tradeline’s counsel confirmed that they no longer represented
 6    the funder. As such, no actual conflict exists because there is no joint
 7    representation between Tradeline and its funder. Moreover, Tradeline’s counsel
 8    only represented the funder for purposes of opposing the joint motion to amend the
 9    judgment. April 1, 2019 Transcript, 5:14-24.
10                 Furthermore, to the extent that a conflict exists, this alleged conflict has
11    existed since Jess Smith and Boswell applied to the arbitration tribunal for security
12    for costs in late 2017. Since the inception of this case in October 2015, Tradeline
13    has represented under oath that it was and is insolvent. Thus, Tradeline would have
14    benefited as early as late 2017 if the tribunal ordered it or the funder to post security
 15   in case the tribunal issued an award of costs against Tradeline, which Tradeline’s
 16   counsel should have reasonably predicted to amount to millions of dollars.
 17                Similarly, Jess Smith and Boswell filed their joint motion to add the funder
 18   as a judgment debtor in December 2018, approximately nine months ago. At that
 19   time. Tradeline would have also benefited from the funder becoming financially
20    responsible for the judgment. In fact, in their reply brief in support of the motion to
21    amend the judgment, Jess Smith and Boswell stated:
22                 It is unclear how Quinn Emanuel can oppose Defendants’ efforts to add a
 23                solvent party to the judgment against Tradeline without breaching its duty of
 24                loyalty to Tradeline. Obviously, it is in Tradeline’s interest for additional
 25                parties to be added to the judgment.
 26   Dkt. 104 at 5, fn. 3. Yet, during the hearing on that motion on April 1, counsel for
 27   Tradeline confirmed that Quinn Emanuel represented the funder and Tradeline for
 28   purposes of the motion. April 1, 2019 Transcript, 5:14-24. In response, counsel for

       1177280,1                                  9                Case No. 2:15-cv-08048-JAK (RAOx)
             DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                     OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 13 of 18 Page ID
                                 #:4694


  1   Jess Smith reiterated that it was difficult to understand how or why Tradeline had
 2    any interest in opposing the motion because Tradeline stood to benefit from the
 3    funder becoming a judgment debtor in December 2018 just as it does now. The
 4    Ninth Circuit’s affirmance of the judgment did not change the potential benefit to
 5    Tradeline if the funder became a judgment debtor, and the motion presents no
 6    explanation or authority in that regard.
 7                For these reasons, even if there was a conflict between Tradeline and the
  8   funder, it existed long before this motion and the Ninth Circuit’s predictable
 9    affirmance of the judgment such that it does not and cannot support a good cause
10    showing for the proposed withdrawal.
11                B.    Counsel For Tradeline’s Recent Inability To Collect Fees And
                        Expenses Does Not Constitute Good Cause To Withdraw
12
                  A lawyer is permitted to withdraw, among other unrelated circumstances,
 13
      only if the client “breaches a material term of an agreement with, or obligation, to
 14
      the lawyer relating to the representation, and the lawyer has given the client a
 15
      reasonable warning after the breach that the lawyer will withdraw unless the client
 16
      fulfills the agreement or performs the obligation.” Cal. Prof. Conduct, Rule
 17
      1.16(b)(5). The motion does not provide any authority to support the argument that
 18
      a client’s inability to pay alone constitutes good cause for this Court to grant a
 19
      permissive withdrawal of counsel.
20
                  As stated in the motion’s supporting declaration, counsel for Tradeline has
21
      only not been paid its fees or expenses for several months. Surprenant Dec!., ^ 4.
 22
      At the conclusion of the arbitration proceeding, however. Tradeline’s counsel stated
 23
      that Quinn Emanuel had been paid approximately $2.5 million in fees as of March
 24
      19, 2018. Because Tradeline was always purportedly insolvent, its litigation funder
 25
      must have paid Quinn Emanuel’s fees. The motion does not state how much
 26
      additional money the funder paid Quinn Emanuel after March 2018. In addition, in
 27
      the costs memorandum it filed in the arbitration proceeding, Quinn Emanuel
 28

      1177280.1                                   10                Case No. 2:15-cv-08048-JAK (RAOx)
            DEFENDANTS JESS SMl'l'H & SONS COTTON, LLC’S AND J. C. BOSWELL COMPANY’S JOIN I'
                    OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 14 of 18 Page ID
                                 #:4695


  1   admitted that it represented Tradeline under a partial contingency fee arrangement,
 2    meaning Quinn Emanuel stood to earn a portion of the $300 million in damages
 3    Tradeline alleged. In any event, Tradeline’s counsel has received substantial fees
 4    for its work in this case and its recent inability to receive payment should not
 5    constitute a material breach of its retention agreement with Tradeline. The motion
 6    also does not suggest that Tradeline is in material breach of the retention agreement
 7    with its counsel, as required for the permissive withdrawal of counsel sought.
 8    Nonetheless, after the claim proved unsuccessful, Quinn Emanuel now seeks to
 9    withdraw, citing its inability to receive payment for several months as good cause
10    without disclosing the other facts surrounding its fee arrangement.
11                Tradeline’s counsel seems to suggest that its recent inability to receive
12    payment is because “the funding agreement that was used to finance the litigation
13    has been exhausted.” Counsel for Tradeline should not and cannot rely on the
14    funding agreement that they have refused to produce. Counsel for Tradeline offers
15    no evidence of how or why the funding agreement has been exhausted and, as a
16    result, Jess Smith, Boswell, and this Court have no ability to evaluate that
17    representation. Furthermore, in the motion. Tradeline, with the assistance of its
18    counsel, again failed to identify the funder. Accordingly, the Court should
19    disregard it for purposes of deciding this motion.
20                None of the three cases which counsel for Tradeline cites support their
21    argument either. Lempert v. Superior Court (Campbell), 112 Cal.App.4th 1161
22    (2003) is distinguishable because it involved a criminal case where a defense
23    attorney was retained to represent the defendant only through preliminary hearing,
24    not through trial. After the preliminary hearing, the defense attorney moved to
25    withdraw and have the defendant referred to the public defender for representation
26    at trial. The trial court denied the motion and the Court of Appeal reversed. Id. at
27    1165-68. Counsel for Tradeline was not retained on a limited basis nor is this a
28    criminal proceeding. Furthermore, the Lempert Court, as well as the cases it cited,

      1177280.1                                 11                Case No. 2:15-cv-08048-JAK (RAOx)
            DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                    OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 15 of 18 Page ID
                                 #:4696


  1   explained that California law “establishes that the court has discretion to deny an
 2    attorney’s request to withdraw where such withdrawal would work an injustice or
 3    cause undue delay in the proceeding.” Id. at 1173. As explained above, that is
 4    precisely the case here.
 5                Arch Ins. Co. v. Allegiant Prof. Bus. Servs., No. CV 11-1675 CAS (PJWx),
 6    2012 WL 1745585, *1 (C.D. Cal. May 16, 2012) and Pension Plan v. Yubacon Inc.,
 7    No. C-12-0473 DMR, 2014 WL 1101659, *2 (N.D. Cal. Mar. 18, 2014) are
  8   unpublished cases and distinguishable. In Arch and Pension Plan, the Courts
 9    granted the motions to withdraw based not only on the client’s failure to pay but
10    also on their failure and refusal to communicate with counsel. Arch, supra, 2012
11    WL 1745585,             Pension Plan, supra, 2014 WL 1101659, *2.
12                C.    Termination Under The Retention Agreement Does Not Constitute
                        Good Cause To Withdraw
13
                  Tradeline is a corporate entity which cannot proceed in this case in pro per.
14
      The motion is silent about any efforts to find replacement counsel for Tradeline.
15
      Termination of the relationship between Tradeline and its counsel under the
16
      retention agreement, without more, is not good cause to withdraw, and the motion
 17
      cites no authority to support such a proposition. Finally, Jess Smith and Boswell
 18
      will suffer irreparable prejudice and harm if the Court permits Tradeline’s counsel
 19
      to withdraw without substitute counsel because they will not be able to obtain
20
      documents in Quinn Emanuel’s possession or conduct any of the authorized post­
21
      judgment discovery, given that Tradeline is now a defunct Indian corporate entity
22
      with no interest in participating further in this case.
23
                  D.    Tradeline’s Consent To The Withdrawal Does Not Constitute
24                      Good Cause
25                For the same reasons as immediately above, Tradeline cannot simply consent
26    to the withdrawal as a ground for the Court to grant the motion. As stated.
27    Tradeline is a corporate entity that cannot proceed in pro per, it has not filed a
28

      1177280.1                                 12                Case No. 2:15-cv-08048-JAK (RAOx)
            DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                    OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 16 of 18 Page ID
                                 #:4697


  1   substitution of counsel, and Jess Smith and Boswell will be significantly prejudiced
 2    if the Court permits its counsel to withdraw without substituted counsel.
 3    V.          CONCLUSION
 4                The Court should deny the motion to withdraw for the reasons set forth in
 5    this opposition and its supporting declaration. At a minimum, even if the Court is
 6    inelined to grant the motion, the Court should defer doing so now, order Tradeline’s
 7    counsel to first continue with the discovery process before Magistrate Judge Oliver,
 8    and comply with any resulting discovery orders, including the production of
 9    documents responsive to the requests. Otherwise, Tradeline and the funder will
10    have successfully frustrated this Court’s order permitting Jess Smith and Boswell to
11    conduct post-judgment discovery to gather evidence to support a renewed motion to
12    amend the judgment to add the funder as a judgment debtor.
13
      Dated: September 9, 2019                  STOEL RIVES LLP
14
15                                              By: Ip Edward C. Puckers______
                                                   Edward C. Duckers
16                                                 Michael B. Brown
                                                   Jonathan A. Miles
17                                                 Attorneys for
                                                   Jess Smith & Sons Cotton, LLC
18
      Dated: September 9, 2019                  MUSICK, PEELER & GARRETT LLP
19
20                                              By: Isl Dan Woods_____
21                                                 Dan Woods
                                                   Adam M. Weg
22                                                 Attorneys for
                                                   J. G. Boswell Company
23
24
25
26
27
28

      1177280.1                                     13            Case No. 2:15-cv-08048-JAK (RAOx)
            DEFENDANTS JESS SMITH & SONS COTTON, EEC’S AND J. G. BOSWEEE COMPANY’S JOINT
                    OPPOSITION TO MOTION TO WITHDRAW AS PEAINTIFF’S COUNSEE
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 17 of 18 Page ID
                                 #:4698


  1                                     PROOF OF SERVICE
  2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3        At the time of serviee, I was over 18 years of age and not a party to this action. I
      am employed in the County of Los Angeles, State of California. My business address is
  4
      One Wilshire Boulevard, Suite 2000, Los Angeles, CA 90017-3383.
  5
      On September 9, 2019,1 served true copies of the following document(s) described as
  6   DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL
      COMPANY’S JOINT OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S
  7   COUNSEL on the interested parties in this action as follows:

  8                                         SERVICE LIST

  9   Dominic Surprenant, SBN 165861                  Attorneys for Plaintiff
      Paul Slattery, SBN 285291                       TRADELINE ENTERPRISES PVT, LTD.
 10   QUINN EMANUEL URQUHART
      & SULLIVAN, LLP
 11   865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
 12   Tel: (213)443-3000
      Fax: (213)443-3100
 13   ds@quinnemanuel. com
      paulslattery^quinnemanuel. com
 14
      Edward C. Duckers, SBN 242113                   Attorneys for Defendant
 15   Michael B. Brown, SBN 179222                    JESS SMITH & SONS COTTON, LEC
      Jonathan A. Miles, (SBN 268034
 16    STOEL RIVES LLP
      Three Embarcadero Center, Suite 1120
 17    San Francisco, CA 94111
      Tel: (415) 617-8900
 18   Fax: (415) 617-8907
      ed. duckers@stoel. com
 19   michael. brown@stoel. com
      Jonathan, miles^^stoel. com
20
21    m      BY CM/ECF NOTICE OF ELECTRONIC FILING: 1 electronically filed the
      document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
22    case who are registered CM/ECF users will be served by the CM/ECF system.
23    Participants in the case who are not registered CM/ECF users will be served by mail or by
      other means permitted by the court rules.
24
      ///
25
      ///
26
27
 28

      1177280.1                                 14                Case No. 2:15-cv-08048-JAK (RAOx)
            DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                    OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
Case 2:15-cv-08048-JAK-RAO Document 119 Filed 09/09/19 Page 18 of 18 Page ID
                                 #:4699


  1           I declare under penalty of perjury under the laws of the United States of America
 2    that the foregoing is true and correct and that I am employed in the office of a member of
      the bar of this Court at whose direction the service was made.
  3
                  Executed on September 9, 2019, at Los Angeles, California.
 4
  5
                                                             /s/Mark Clark
  6                                                    Mark Clark
  7
  8
 9
10
11
12
13
14
15
16
 17
 18
 19
20
21
22
23
24
25
26
27
28
      1177280.1                                 15                Case No. 2:15-cv-08048-JAK (RAOx)
            DEFENDANTS JESS SMITH & SONS COTTON, LLC’S AND J. G. BOSWELL COMPANY’S JOINT
                    OPPOSITION TO MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL
